Future of Professional Football in Europe - Security at Football Matches (debate)
The next item is the joint debate on the reports:
by Mr Belet on behalf of the Committee on Culture and Education on the future of professional football in Europe, and
By Mr Catania on behalf of the Committee on Civil Liberties, Justice and Home Affairs on the initiative by the Republic of Austria with a view to adopting a Council decision amending Decision 2002/348/JHA concerning security in connection with football matches with an international dimension [10543/2006 C6-0240/2006.
Member of the Commission. Mr President, honourable Members, dear friends of football and sport, I am very pleased to represent the Commission here tonight for the debate on football. I think this constitutes further proof that Parliament is committed to sport. The support you give to our initiatives for sport is of course both welcome and needed.
I would like to start by congratulating both rapporteurs, Mr Belet and Mr Catania, on the quality of their work. The two reports treat football from different angles, but they both illustrate the nature of sport, its values, its potential for education, for society and for the economy.
Before speaking on the more detailed aspects of the reports, let me say a few words on the White Paper. This is going to be an essential piece of work for the future of European sport. The White Paper on Sport is due to be adopted in July this year. This will be the culmination of a long process and should be seen in the light of wider political considerations.
Plans for a White Paper are driven by the expectations of sport stakeholders. They wish to see their concerns addressed by EU policymakers, including the need to better promote sport and to achieve more legal certainty. The White Paper will cover all sports, and there will be no football-specific approach. The ultimate goal of this initiative is first to mainstream sport into other active policies of the Union in order to improve its use as a tool for EU policy. Secondly, we are aiming to set conditions for improved governance in European sport. The main topics of the White Paper will be the social and economic role of sport, the organisation of sport and governance issues.
We will pay great attention to Parliament's reports when preparing the White Paper. The Commission has been following the committee's work very closely and this has already given us very useful input.
On Mr Belet's report, the Commission welcomes Parliament's initiative on the future of professional football. We share many of the concerns expressed in the report. The White Paper will address many of the issues which Mr Belet raises, such as social cohesion, protection of young workers, social dialogue and the free movement of workers. As your draft report acknowledges, it is extremely difficult to establish a comprehensive European legal framework recognising the specificity of sport, but EU case law does recognise the specificity of sport and the social and educational role played by football in Europe.
Concerning the free movement of workers, for example, the Court held that sport is only subject to Community law when it constitutes an economic activity. This covers both professional and amateur athletes, and the Court made an exception to the general rule of non-discrimination for matches which are of purely sporting rather than economic interest, for example, games between national teams.
On the issue of home-grown players, the Commission is very sensitive to the measures proposed by UEFA. We could share the idea of promoting the training of young people, as well as sending a signal to the clubs that they should invest in the training of young people and not only in transfers of players. However, we are still considering the question of quotas of locally-trained players, including from the angle of proportionality.
The Commission welcomes Parliament's call for intensified social dialogue in the football sector. This is a good mechanism for addressing issues such as mobility, work contracts and working conditions. We have supported the social partners' efforts to develop a more structured dialogue where football has taken the lead at European level.
The Commission will continue to support employers' and employees' organisations in the whole sport sector and it will continue its open dialogue with all sport organisations on this issue.
In conclusion, the Commission will give due and realistic consideration to your recommendations in line with current EU areas of responsibility. The request for the Commission to draw up an action plan to define the issues to be tackled deserves careful consideration.
On Mr Catania's report, I want to underline first that sport can be a positive force for education, culture and social integration. But in recent years we have seen unfortunate and growing signs of violence and hooliganism during sporting events. Two weeks ago sport ministers discussed the issue in Stuttgart. They underlined the need for improved prevention measures, in particular encouraging cooperation between all those involved, including the supporters.
The Commission has concentrated on promoting exchanges of experience and good practice among Member States so as to develop better police and judicial cooperation. We have established good working contacts with UEFA and other sporting authorities. In terms of public order and police control, I think everyone was pleased with the excellent results of football matches during the World Cup in Germany last year. It shows that good preparation and coordination with other Member States are very effective in preventing crime and especially hooliganism. The first statistics show that the crime rate did not increase at all during that period.
Council Decision 2002/348/EC obliges Member States to establish national football information points. This is a positive step in improving cooperation between police forces and other bodies that combat football-related violence. The Austrian initiative that Mr Catania's report addresses aims at replacing the existing network of information points with a specific network of national football information points. These would have access to the personal data of hooligans or 'risk supporters' identified by the different Member States. The Commission welcomes the report's support for this initiative and takes due note of the concerns expressed on human rights and data protection, to which, as you know, the Commission attaches great importance.
In conclusion, it is a positive result that sport is now truly on the agenda at European level. The 50th anniversary of the Rome Treaties is colouring many of our objectives this year, and what a good way it was to celebrate the anniversary with a football match in Manchester two weeks ago. There could be no stronger signal that sport and sporting values are truly appreciated at the highest political level.
rapporteur. - (NL) Madam President, Commissioner, ladies and gentlemen, the very idea that Europe, the European Union, should have any say in matters relating to sport makes some people's hair stand on end. Their predictable response will always be that the EU has no say in the matter and should, as such, not attempt to do anything in that area either.
As we all realise, and as those involved know only too well, this position is wrong. As the Commissioner already mentioned, sport, and certainly professional sport, not least the economic aspects of professional football -which is what this report is about - is affected by European legislation in all kinds of ways. There is interference from the Commission and from the European Court of Justice, and we have, in recent years, had adequate proof of that fact.
Needless to say, professional football is big business. This is beyond dispute. It is, however, so much more. It meets important social and educational needs, and this is why we underline in this report the specificity that we simply cannot get round. Specificity of sport is enshrined in the declaration to the Treaty of Nice and in the protocol to the Treaty of Amsterdam. There is no two ways about it. It is therefore our duty to take this into account when applying EU rules and regulations.
Nobody is asking for exemption measures or so-called group exemptions. What we do ask for, though, is Commission guidelines - not directives, but guidelines, particularly to lift the legal uncertainty that is around at the moment. We want the autonomy of the professional sport to be fully respected. Self-regulation is the central concept in this report, but that does not deny us the right to nudge the trend in a certain direction.
The reputation of professional football has in recent months taken a battering in very many EU countries due to all kinds of scandals, something to which there is only one answer: good governance. This is why we demand determination from the administrative bodies of the UEFA, of the football leagues, and of the clubs, in their selection in favour of transparent management.
A huge number of Members of this House also want more solidarity and a redistribution of resources in football. I do not think it is up to us to redistribute the resources in professional football. It is in the interest of the professional clubs, of the leagues and the federations to take measures to this effect.
Football requires competitive even-handedness, for this is something that is now more than ever in the balance. The gap between the big, ever richer clubs and the smaller clubs is widening all the time. This is blindingly obvious. This trend is threatening the future of the sport that is so close to our hearts and I have to say, it also threatens the social and integrating role that sport has.
This is why we, as the Commissioner already referred to, and I should like to underline this point once again, remain fully committed to the home-grown rule which the UEFA introduced for locally trained players. Not we, but football bodies themselves should make it compulsory for professional clubs to invest in the training of their own young people as an essential element of the social component. This is why it deserves our unqualified support.
The sale of TV rights is a delicate issue, as it involves the key source of income for the professional clubs, but also because it is a national matter, of course. The only thing we ask in this report is for the competent authorities and competent bodies in football to sit round the table to look for a solution that guarantees more solidarity between the large and small clubs. This strikes me as a reasonable and justified request.
Commissioner, Madam President, we are counting on the Commission, when outlining its White Paper on sport, to very much take into consideration what is in this report and what will hopefully meet with approval tomorrow. We have taken maximum account of the EU's competences in this area, as there is little point in pulling the wool over our own eyes, certainly not when a complex sector such as professional football is involved, in which millions of young people take a direct interest.
We are looking forward to an ambitious document from the Commission and I think - indeed, I assume, and you can rest assured - that you, in turn, can count on our loyal support.
rapporteur. - (IT) Mr President, ladies and gentlemen, I would like to thank the Commissioner for his support for our reports, and would also like to stress the importance of this joint debate, since I believe that the future of football is fundamentally linked to stadium security. For this reason, placing the future of professional football together with security in stadiums is a practical way of developing a debate on the future of sport and football.
The Commissioner is right to say that in recent years we have seen constantly recurring displays of violence in the stands, and these have transformed the very nature of the sport: the huge number of incidents of violence, displays of intolerance, and acts of xenophobia and racism are signs of a fundamental change in a sport that is one of the best loved and most supported by Europe's people. Unfortunately, these are not isolated cases but the result of an overall transformation of football, which has now become big business, with clubs quoted on the stock exchange and an astronomical capital turnover. I believe that this factor has significantly contributed to the gradual transformation of sporting events.
Football today is very popular and is at the same time a major event, leading telecommunications companies to invest in the acquisition of television rights. I endorse the proposal made by Mr Belet concerning the collective selling of TV rights, which seems to me to be a practical way of preventing the major teams 'filling up' on money at the expense of the small companies.
There is another factor which is fundamental to football, represented not only by sporting prowess but above all by the presence of the public. It would be unthinkable to have football games without spectators: in some cases extreme measures have been taken which, in my view, have damaged the spectator nature of the sport. Since the presence of spectators in the stadiums is vital, we must insist that football games are always played in front of a crowd, and this means that appropriate measures need to be taken to ensure that the games are played in perfect calm, without displays of violence or racism.
The recent tragic events at the Italian football championship premier league match between Catania and Palermo, which resulted in the death of a policeman, are in my opinion the most serious example of what can happen inside stadiums and of how a fringe group of violent fans often clashes not only with opposing fans but also with the forces of law and order. In recent times we have also witnessed deplorable events involving not only fans but also footballers: often the fights between the players themselves have been the very worst form of education and culture to be seen in European stadiums. Preventive action must therefore be taken to avoid the repetition of similar acts of violence in stadiums. Priority should be given to preventive action when football games are being played, as against repression and the militarisation of stadiums.
The Council adopted this decision in 2002, establishing a national information point on football, which functions as a point of contact for the exchange of police information in relation to international football games. The results of this measure have been very positive, as can also be seen from experience in the stadiums and relations between police forces.
In recent years the number of supporters going abroad to see games has constantly been on the increase and therefore the Council believes it is necessary for the bodies responsible to step up their cooperation. I think this is an important point: the agencies responsible for monitoring the presence of supporters in the stadiums and obtaining data on the nature of organised supporters groups are undoubtedly a useful tool but they must operate exclusively in accordance with national laws and in compliance with European directives and international agreements on the protection of personal data.
We must make sure that the large amount of data collected is not used for investigations by the legal system or for other investigations not connected with football, and certainly not as a method of criminalising all fans. Care must thus be taken when the data is being obtained: I think that otherwise the national agencies might change from being tools for preventing acts of violence in stadiums into tools for social control, liable to act in an indiscriminate manner. I therefore endorse the proposal made by the Council to amend the decision we are discussing.
We are anxious to ensure that this decision is implemented in full compliance with the law, to ensure that stadiums are not considered to be a territory outside the law, a sort of free zone. National and international laws must apply in stadiums too, precisely in order to ensure that acts of indiscriminate violence and displays of racism and xenophobia are not repeated.
Mr President, we are nonetheless in a rather surprising situation. We are celebrating the 50th anniversary of the creation of the European Union, and, if we explained to our fellow citizens that the European Union is no longer concerned for one second with sport, they would be surprised. It was therefore time for the European Union to take up this issue, and to do so as we have done, I believe, in the European Parliament. I should like to thank the main rapporteur, Mr Belet, for the way in which he has worked for six months on this report, a joint piece of work between various committees and between various democratic political groups of this Parliament.
We have therefore taken up this issue with the aim, which I believe is shared by this Parliament, to respect both the European 'exception' regarding sport, not least in comparison to the way in which professional sport is managed in the United States, and the various bodies and organisations in charge of professional football: federations, professional leagues, players' associations, agents' groups and so on. I believe that, at this level, this report is useful if we succeed in gaining support for these positions among the various organisations and in thereby enabling them to make this report, on which we are going to vote tomorrow, their own. I believe that our exchanges back and forth with these organisations, which paid an enormous amount of attention to the matter, have been very interesting, and have enabled us to come up with a number of proposals.
We therefore welcome, and I think everyone else will do the same, the various recommendations and proposals concerning the training of players, the training of young players and UEFA's efforts in this regard to prevent young players from being sold straightaway and to enable them to play at the clubs under which they have trained. We welcome the recommendation concerning what might be referred to as 'trafficking in young players', whereby hundreds of young African players are used, with there being no plans in place for them afterwards. We welcome the fact that this report points out that immigration laws are made to be complied with, even in the world of professional sport, even in the world of football. We also welcome, as the Commissioner said, the repeated demand for crucial social dialogue. As Mr Belet pointed out, the financial sums at stake, today, in professional football, are exponential - huge - and there is a need, in this regard, for social dialogue, and clearly for regulation and redistribution.
There is one criticism, however, which was voiced today, and I am surprised by it. Everyone, including all of the committees, is talking about financial transparency. Today, I heard some of my fellow Members voice the idea that the simple act of saying it was enough. No, the proposal to create an independent organisation - under the auspices of UEFA, perhaps, but independent - would enable us genuinely to move in the direction of financial control and financial transparency. That is the only solution. Repeating it is not enough. It is like saying, on the subject of doping, that we need to combat doping, but without creating any national, European or international body to do so. We must not be hypocritical: we need such a body.
I see that I have come to the end of my speaking time. I still had many things left to say. I also welcome, of course, the fight against discrimination and the fight against racism, these being subjects that are regularly taken up by the European Parliament and the Commission, as well as by the football world as a whole.
draftsman of the opinion for the Committee on Internal Market and Consumer Protection. - (NL) Madam President, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I am shadow rapporteur of the Committee on Internal Market and Consumer Protection, but I should like to point out that we started this dossier in the Internal Market Committee to prevent football from disintegrating - which was a real risk at the time - with a possible second Bosman case, namely the Charleroi case.
I should like to thank the working party, particularly Mr Belet, for their good cooperation, which has now put before us what I see as an even-handed proposal, one that covers all aspects of the professional sport and in which we send a clear warning to all interested parties to do something about the situation that has come about over the years, in which it does seem as if professional sport is above the law until such time as a case is brought before the European Court, and then we speak about an economic entity with social and cultural values. The European rules must, however, be complied with.
I would therefore ask the Commission whether it shares my view that we leave amateur sports out of the equation, but that professional sport is an entertainment industry which should probably even fall within the Services Directive, and that an internal market should probably eventually be created for these services, for this entertainment industry.
After all, we are not discussing what is happening on the pitch, but outside of it, particularly the financial players around it. Competition at European level reveals very many discrepancies, because there are differences in interpretation. What is this attributable to? Why has an internal market not been established yet and why is every club required to operate within the domestic market in order to be able to compete with each other at European level? As I see it, if the bodies involved refuse to regulate themselves, then politicians should step in.
We are now sending a warning without wanting any fresh legislation - certainly not an exception - but a sign that the parties involved should solve their own problems and, if not, then I hope that the Commission will step in and say what should be done.
Draftsman of the opinion of the Committee on Legal Affairs. - Mr President, the Committee on Legal Affairs would like to remind colleagues that one thing that underpins the European Union is the rule of law. It is the rule of law which has delivered the single market, with all its advantages and some disadvantages, having regard, of course, for the principle of subsidiarity.
We recognise that there are items of purely sporting interest, nothing to do with economic interest, which belong to the sporting bodies. We also recognise that there is a difficult dividing line, which is why we welcome the British Presidency's initiative in setting up the independent review.
But we would remind colleagues that there are a wide variety of instruments in the EU Treaties that could be use to protect young players, to deal with players' agents, to provide for group exemptions to competition law, and to interpret whether sporting organisations provide services of general economic interest under Article 86 of the EU Treaty. So there is plenty provision for us to take action.
Clearly, what we all want is for football to be successful, for teams to thrive - we support success - and we also want to ensure that clubs like Accrington Stanley are well-catered for and their supporters are able to support them. So I would hope that out of this independent review we can develop a sensible, coherent response.
Mr President, my colleague from the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Belet, has done an excellent job. His report strikes a balance between the social and economic dimensions of football. I spoke to club managers, players and fans and tabled amendments in the Committee on Employment and Social Affairs, which received widespread support.
Young players need to be nurtured from early on by attending high performance centres and by being given plenty of playing practice. That is why I support the UEFA proposal always to have a minimum number of home-grown players in the team. Surely it ought also to be possible, Commissioner Figel', to enshrine this principle in law. I am in favour of professional clubs releasing their players for the national teams and being entitled to compensation if they are injured or absent for weeks at a time. It is time that FIFA and UEFA had a new, joint insurance system. Being named for the national side is extremely stimulating for the players and good for the clubs. Just a moment ago Karlheinz Rumenigge was here in the European Parliament.
I am a member of a German league club and also of the Friends of Football Group here in the European Parliament. The issue here is fair play in competition between the teams. At present, many clubs have huge debts and yet still receive a licence. Other clubs manage their finances responsibly, but cannot reach optimal strength because of limited funds. Something has to change here. Let us continue to fight together against racism. Last year our resolution received the greatest number of signatures in the history of the European Parliament. Offences must be dealt with consistently, with games played in front of empty stands, points deducted and clubs banned if they are not prepared to take action. When it comes to preventing and eliminating doping there should not be any lazy compromises either.
We do not need a European supervisory body to monitor the activities of sovereign football clubs. What is effective in the long run is cooperation. That is why we must safeguard the independence of our clubs and subsidiarity. I have faith in the legality of the decisions made by sports tribunals and in the power of self-regulation in UEFA, FIFA and our national associations.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, allow me first of all to thank the rapporteur, Mr Belet, for having sought to reach a compromise among the various committees and political groups of our Parliament.
However, I should like straightaway to say how hugely disappointed I am. We have reached a compromise between the groups, not least between the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats. This compromise was voted on in committee, and here we find, today, that crucial points have been amended, namely the independent regulating body and the legal status of sports companies. This report will not mark the start of a new era for football in Europe, and I deeply regret it. Nevertheless, I hope that it can establish a form of cooperation between UEFA and the European Union with the aim of cleaning up as much as possible the world of football, for, as the UEFA President, Michel Plattini, pointed out, football is a game before a product, a sport before a market and a form of entertainment before a business.
Ladies and gentlemen, the deregulation that resulted from the Bosman ruling must be counterbalanced today by clear rules, in an effort to restore true values to the EU's top sport. The European football authorities do not have all the guarantees necessary to be able to regulate in a truly satisfactory fashion. Aside from their limited legal rights, they are both the judge and the ones being judged. They act as both commercial operator and regulator, functions that are difficult to reconcile.
On this point, as I indicated at the start of my speech, it is regrettable that the PPE-DE and the Group of the Alliance of Liberals and Democrats for Europe should not have endorsed my twin proposal, namely the creation of a European legal statute for sports companies and the implementation of an independent body in charge of monitoring the top clubs, the main task of which would be to ensure that the financial, economic and sporting balance of football in Europe is preserved. I hope, however, that the European Commission will take due note of these proposals, which are meant not only as a defence against the current excesses, but also as an instrument for promoting a fair and united European sporting model.
At a time when we are celebrating the 50th anniversary of the Treaty of Rome, Europe must show its citizens that it remains for them not just a vehicle for peace and democracy, but above all a vehicle for protecting them against the excesses of all-out liberalism. It is on this condition alone that Europeans are proud to participate in this great project that is European integration.
Mr President, Commissioner, Mr Belet, I will start straight away with the thing that has done the most to change professional sport in recent years: money. A professional club's greatest source of revenue is the sale of television rights. The bigger the national television market, the greater the clubs' revenue, budget and buying power. It is no accident that nearly all of the teams playing in the group phase of the Champions League are from large Member States. As in other sectors of the unbridled market economy, this imbalance leads to a rapidly widening gulf between rich and poor. On the one hand there are enterprises worth billions, like Real Madrid: on the other bankrupt clubs like Sturm Graz. That is unsporting and unfair.
What can small Member States do to counter this imbalance? We need new leagues; we need to stop thinking so narrowly in terms of national countries. We need to be more European, including in football. Moreover, I believe that we should not buy and trade home-grown talent, but rather, as is usual in the United States, allocate talented players to clubs by lot. Weaker teams would have more lots and therefore more of a chance of being top clubs. If money alone determines football, then Europe's most popular cultural asset will lose its defining characteristic: its sporting spirit.
on behalf of the UEN Group. - (PL) Mr President, ladies and gentlemen, soccer has moved from being a sport and providing entertainment to being a money-making machine and a way of gaining power. It has practically become a new religion. If soccer is not to become a tool of lawlessness and violence, we must change the environment in which it operates - in terms of business and the media - radically and rapidly. I would like to express my gratitude to the author of the report, Mr Ivo Beleta, for raising this important issue, and for pointing out most of the problems and indicating ways of solving them. In my opinion, radical decisions are required to counteract the monopolisation of football by wealthy corporations.
In the first place, full transparency is needed as regards the income and expenditure of all clubs, and high penalties should be paid for any breaches.
Secondly, there need to be limits or caps placed on the increase in spending by the wealthiest clubs over the next few years.
Thirdly, financial and other support is needed for countries, organisations and clubs investing in young people and sports facilities.
Fourthly, there has to be an agreement with FIFA to tackle corruption and crime in football.
Poland wants to host the European championships in 2012, at which the principle of fair play and healthy competition will triumph.
on behalf of the Verts/ALE Group. - Mr President, Mr Belet made reference to believing in the autonomy of sport. I agree. The report draws attention to areas where more cooperation or even regulation might be appropriate, but I believe the structure and organisation of the game of football is not one of them. Local, national and international leagues and competitions are best left to the football authorities to organise.
Around here, when we refer to the term 'national' we tend to mean 'of the Member State. The Member State is, of course, the building block of the European Union, but in football that is not the case. I and my Welsh colleague, Jill Evans, have tabled amendments 28 and 29, which I hope will be adopted tomorrow. A football game which is being played this very evening illustrates why these amendments are important. My footballing nation, Scotland, is playing Italy, the world champions. Our amendments simply make it clear that 'national' in football does not necessarily mean 'Member State', and nothing in this report or in the terminology of this report ought to in any way bring into doubt or undermine the status of the historic footballing nations of Scotland, Wales and England.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, football is far and away the most popular sport in Europe, and the environment and atmosphere surrounding football have a major influence on young people. This influence is all the stronger as it is spontaneous and not imposed from above.
It is therefore important that football is not viewed solely as a environment awash with large amounts of money, an environment conducive to lawbreaking and acts of violence and an environment whose top levels are completely cut off from the amateur leagues that form the foundation of the game. At the same time, the amateur leagues are, I would venture to say, more socially beneficial than the exclusive environment of professional sport, in which business has to a large extent detracted from the original pleasures of the game.
Along with rapporteur Mr Belet, I wish to call on the EU to ensure that the customs and habits of professional sport do not influence student and youth football, and that children are not traded on the basis of their talent and performance, as though they were young gladiators. This practice affects the right of children to develop their personalities in an open atmosphere with a broad range of knowledge, and introduces the unforgiving adult world into their upbringing. At the same time, football clubs become less interested in devoting the time and effort to developing their own young players. This in turn has the effect of restricting the large-scale involvement of children in popular sports, and of strengthening selection, which turns a small minority of talent into merchandise while the majority are left on the margins.
Top-level football influences not only its own players and spectators; it also constitutes a world in which children and young people in particular find their role models. We should therefore try to ensure that football stadiums stop being venues for aggressive behaviour, that xenophobia and racism disappear from football and that the business surrounding football is not - rightly or wrongly - linked to corruption.
on behalf of the IND/DEM Group. - Mr President, the EU has no competence over sport and nor should it. The Champions League and the G14 clubs across the UK, Spain and Italy, oppose the EU intervention in football broadcasting rights. Bayern Munich is for it; English clubs are against it, yet a UK Sports Minister, Richard Caborn, is here to lobby for the Germans. So much for British interests!
Amendment 25, until it was sensibly withdrawn, ordered the flying of the EU flag at Champions League and European Championship matches. Had they thought about Switzerland, who will co-host the European finals in 2008? The fact that the Champions League includes Russia, Turkey and Norway? None are in the EU and there is no EU team. The same amendment also demanded that the EU anthem be played at these matches. But 'Ode to Joy' is a complete misnomer to 41% of the population, and 58% of the British population. You know, Schiller wrote 'Ode to Joy' in 1785, and his words 'Oh friends, no more these sounds', may have been controversial then, given that Beethoven was unfortunately already disabled by deafness when he wrote the Ninth Symphony, but they are appropriate today. And, as for 'Do you fall in worship, you millions?', well I can tell you, over 200 million people say 'no'.
(FR) Mr President, ladies and gentlemen, as shadow rapporteur for my political group in the Committee on Civil Liberties, Justice and Home Affairs, I should like first of all to thank the rapporteur, Mr Catania, with whom we have worked effectively and fruitfully throughout this procedure. Sporting fixtures are there to attract a large, family-oriented public, which legitimately aspires to watch matches in complete peace and security. The fact is, for years and even very recently, certain individuals have been using football grounds for the purposes of staging violent or racist demonstrations. Such abuses are totally unacceptable.
Football is the most popular sport in the world. In order to prevent these kinds of incidents, the Member States have had an organised and effective system in place since 2002 to exchange information on the risks represented by certain matches, and especially by certain dangerous supporters. A single, direct point of contact has been designated in each of our Member States. These national 'football' information points meticulously prepare for international matches by improving police cooperation among the services. They therefore need to improve their information exchanges even more and use, for example, standardised forms. These points of contact will thus be able to work in a more structured and more professional fashion.
I should also like to congratulate Mr Belet on having included in his comprehensive report several paragraphs on the fight against racism. That seems particularly crucial to me, in view of the rise in all forms of intolerance within our society. Football can in fact only continue to play a social and educational role if matches take place without violence.
Ladies and gentlemen, in a few hours' time, Mr Belet, Mr Bennahmias, Mrs Hazan, Mr Bono and myself will submit a written statement on the fight against all forms of trafficking in, and exploitation of, children in football. I call on you to support us in this undertaking and to sign this text as soon as possible.
(IT) Mr President, ladies and gentlemen, I would like to thank Mr Catania for his report and Mr Belet for the work he has accomplished, which I find balanced even though I too share the view that more could have been done.
Football has now taken on a significant major role, and in view of the new challenges that are arising we can no longer imagine that it can be controlled solely through the football bodies. Thus there is a need, which has been accepted by the European Parliament, to take action to ensure more balanced growth in the football sector, seeking to respond to the changes taking place with an up-to-date approach.
Moreover, as has been said, the ever-growing importance of European football involves, as we can see, consequences of considerable significance in all sectors. We need only think of sponsorship and the value of television rights, marketing and the increasing number of international competitions, which in turn have effects on various sectors, and the new social and cultural problems generated by them. Thus, I would say that this new, ever-growing social dimension of modern football encompasses public behaviour, morality, drug-taking, violence and racism, and even the exploitation of young players.
There has been talk of the big teams but very often we miss the real scale of the problem by dwelling too much on the large clubs and not going beyond them, when in fact it is above all in the lower divisions that we need to take greater care than we have done up until now.
It is therefore right to recommend that greater regulation be imposed on European football and that this should be connected with European law and the dynamics of the internal market. It is right to implement a more modern form of governance and to try to elevate the social and cultural influence of football in a positive way. The objective that we ought to set ourselves is not so much to invade UEFA's sphere of responsibility and to replace it but to implement policies that contribute to better management of this sphere of activity. We need to be clear, though: the demands for independence emanating from the football bodies must not turn into the idea that each of them can do what it pleases, outside the scope of EU law.
If we want, as is our duty, to combat the mistakes and the decline within the world of football, it is important to accomplish this task through collaboration between the political and parliamentary bodies and sporting bodies. Everyone needs to give of their best to achieve this objective.
(IT) Mr President, ladies and gentlemen, I too welcome the two reports.
It has been said that today football in Europe is all about big business, but it is also true that it ought to be something else too. However, fees in the millions, a lack of transparency, violence arising as a result or a response and racism are a spectacle to which, to a certain degree, we are often becoming inured. This jeopardises the educational role of sport - in this case, football. What we really ought to be doing is reflecting deeply on this role, starting with amateur football and sport as played in schools, where the positive values of competition always go hand in hand with respect for the rules.
Although the EU does not have specific competence in this field, as has already been said, the relationship between football and violence, which is exploding in all its absurdity and often involves the players themselves, means that we all need to get involved. It is our duty to lay down, as we have tried to do, common measures to prevent and repress hooliganism, in cooperation with the football associations, UEFA and police forces, for the safety of all citizens.
I would say, however, that we must also look at the deeper causes, or subsidiary causes, for which these bodies have up until now not been responsible and which need to be identified and addressed.
Mr President, I would like to thank Mr Belet for the way he has gone about writing this report. I do fundamentally disagree with him in some areas, and indeed the massive power-grab that this report is asking for in its recitals, but I welcome the professional way he has conducted himself in writing the report.
Yes, there are problems in football, but none that we European politicians cannot make a lot worse. Yes, there are small elements of people who use football matches as an excuse to be violent, and they should be arrested and stopped from attending. But, as many Rangers fans from Glasgow in Scotland will tell you, policing at international fixtures needs to be friendly and sensible, rather than hostile and over the top. Giving EU competence in this matter to us will not stop this violence, and we do not need it to actually swap best practice.
This report is a good example of why we should stand back and be sensible. Sport is best governed by those who participate in it. Many of this report's recommendations are quite sensible, but we are politicians and we simply cannot resist tinkering where we have no right. Just look at the now withdrawn amendment 25; listen to many of the contributions in this debate and you will see why.
My theory is that by demanding these new powers we will try and correct problems that do not really exist, and try and change and harmonise the very different sporting models in football that exist across the continent at the moment.
As someone who has refereed at the lowest level of the game for 25 years, and having heard much of the debate on this subject over my time in this Parliament, I think we are in great danger here of forgetting that professional football clubs - the ones we are speaking about tonight - are uniquely connected to the millions of amateurs who run out on pitches across Europe every weekend, and we could easily damage the solidarity people here wish to promote and protect by our quite ignorant plea for interference.
(DE) Mr President, Commissioner, I should also like to thank Mr Belet for his initiative and cooperation. I hope that we can keep the compromises that we have worked out and that we are not going to change a great deal at the last minute and then have to go to certain people on bended knee after all.
In this report we have considered and properly addressed the problems facing football today. What we do not want is more regulation at EU level. Instead we want legal clarification of the existing rules to prevent sensible football regulations being annulled. The idea that henceforth it will only be possible to settle any problems before the European Court of Justice, for example, is absurd. We did not want to do battle with the big clubs either, or attack the traditional clubs, but rather fight for a fair balance between small and big clubs. The award of licences might be an example here. In addition, considerably more attention needs to be paid to young players than has been the case thus far.
Mr President, Mr Belet's report is not about the EU taking over football, and the ALDE Group has been at the forefront of tabling amendments to make that clearer. However, there is nothing wrong with it assisting in the sharing of best practice.
There are aspects, such as the business of football covered by European legislation, which are taken care of within the corresponding business or other legislation and do not need special rules.
Football also has a social or cultural dimension. However, the closest links are those forged within the local communities. That is where fans go week in, week out to see games and it is where many clubs, such as Reading Football Club in my own region, invest in football in community projects. It is those local links which are why national associations, leagues and clubs are best placed to make the right decisions within a self-regulatory framework and I believe, with the appropriate amendments, that is what this report says.
(ES) Mr President, as is customary, though this time it is well-deserved, I would like to begin by thanking the rapporteur, Mr Belet, for his ability to hold dialogue with all of the groups and all of the Members.
He himself reminded us at the beginning of this debate that we must not lose sight of the fact that this is a report on professional football, thereby adding a component that I believe to be crucial; I would also like to stress that we are dealing with an own-initiative report. That is to say that this is the first time that the European Parliament has focussed on football, sending out the message that it takes an interest in the phenomenon of football. That means that we must make our principal causes for concern very clear.
When it comes to professional football, we must essentially discuss professional football clubs and spectators. Without those two elements, the problem that we wish to tackle would not exist. I therefore entirely agree with Mr Heaton-Harris's final comment: there is no place for any speculation that does not take account of the crucial role of the actual football clubs.
If we send spectators the message, 'Look, the European Parliament wants to meddle in the world of football in order to make the spectacle of football less spectacular'; if we are going to say to the big clubs, the ones that have real customers, real social demand, 'Look, for the sake of the principle of solidarity, your income is going to be restricted, you are not going to be able to sign up the big players and you are not going to be able to have those structures. We are going to make football less spectacular', I can assure you, ladies and gentleman, that football fans - and there are many of us sitting here - will be astounded.
They would say to us, 'so you are concerned about football and you are sending out the message that you are going to make the spectacle less attractive by working against the big football clubs'. That is absurd. I would therefore ask, ladies and gentlemen, that we take that very much into account when it comes to dealing properly with the audiovisual rights of football clubs.
(NL) Mr President, whilst Europe should not, where paid football is concerned, be the referee, it should be more than a mere spectator. While we should not claim any competences where we do not have them, matters such as internal market rules, the fight against racism and cross-border fraud do indeed fall within the EU's remit. I am therefore in favour of paragraph 8, but against an independent supervisory body. Europe is no referee and should not stick its nose in matters which the football world is very capable of handling itself.
I am indebted to Mr Belet for the enormous support in his report for the fight against racism in football. Last year, I took the initiative for a written declaration on this subject matter, something to which the report makes explicit reference. With record support, this became an official resolution, the proposed measures of which were adopted as stricter sanctions by the UEFA and FIFA. This excellent way of cooperating should be extended beyond the area of football.
(EL) Mr President, Commissioner, ladies and gentlemen, I should like to start by congratulating Mr Ivo Belet and Mr Giusto Catania on the important outcome of their report on the future of professional football in the European Union. More importantly, however, I should like to congratulate Ivo Belet on the overall effort to focus the interest of five committees and a large number of agencies and public figures in sports and the economy. It is illustrative of the importance and dynamism which football exerts, magnetising millions of sports-loving politicians - and not only politicians - throughout the world.
When the Bosman case hit the headlines in 1995, no one expected that the European Union would make the first major inroad into sports for the benefit of the workers and, above all, of footballers. Now, 12 years later, we have an own initiative report which lays new foundations with prospects commensurate with the values of the European Union and of more popular sport, or rather football.
The amendments voted by all the committees and the proposals to the Committee on Culture, Education, Media, Sports and Multilingualism and the Council pave the way for a fast proposal to create a legal framework for sports, regardless of if or when the Constitutional Treaty is passed, which makes such provision.
These are the reasons why the European Parliament should support the report on football, because it is universally accepted that this would mean a change of positions and status quo predicated on protecting sport from hooliganism, racism and xenophobia, drug use and equal treatment for small and big clubs in the management of Community rights and in highlighting talent without engaging in the trade of importing minors from third countries.
Mr President, I first wish to join my colleagues in thanking Mr Belet for the wonderful job he has done. Obviously, we all have our minor or major reservations on the text submitted, but he has made a good job of coordinating the work of all the committees.
I should also like to stress another point: in this area we are lucky to have a trusted partner in UEFA. The way that organisation has worked in the past has shown that we can trust it to deliver on the goods it talks about regularly. Therefore we have a partner we can rely on.
I will focus on only one sector, which is that of television rights. The digital era should be about more choice for consumers. Unfortunately, television viewers in many of our Member States are faced with less choice and have to pay for things they used to get for free before. With our report we are sending a clear signal to the authorities that we need to strike a balance between pay TV and free-to-air TV.
(IT) Mr President, Commissioner, ladies and gentlemen, I would like to congratulate and thank Mr Catania and Mr Belet for the report which they have presented to this Parliament.
Sport, and football in particular, is an inalienable part of European cultural identity, plays an undoubted social function and can be a useful tool in combating discrimination, racism, intolerance and violence. However, this positive function and role is today being increasingly compromised by those who want to make games in stadiums into yet another setting for violence and terror. Safety in the stadiums should therefore be our priority and the key word should be prevention.
For this reason I fully agree with the call made in the Belet report for all the Member States to introduce cooperation mechanisms between clubs, supporters' clubs and police forces, to combat the violence, hooliganism and delinquency which we see more and more, including during the games. I also agree on the need to step up sanctions against any display of racism or xenophobia in stadiums and for UEFA and other bodies to apply appropriate disciplinary measures to anyone responsible for any such behaviour.
A preventative measure that is equally fundamental, however, is to reinforce and professionalise cooperation and the exchange of information between national bodies when international matches take place. It is also crucial to monitor the presence in the stadiums of fans who may represent a threat to public order and to obtain data on the nature of supporters' clubs, which is a crucial element for the host country to be able to successfully assess the risk connected with the sporting event and, in this way, prevent disturbances in the public eye.
It is certainly necessary to avoid abuse in monitoring all citizens and to respect the privacy and confidentiality of personal data, but we must not protect some people's privacy at the expense of the safety of everyone. Nor must this become a pretext for allowing the uncontrolled entry of genuine delinquents, on the grounds of decriminalising real offences solely because they were committed in the context of a sporting event.
We must create a fair balance, weighing opposing requirements against each other. This balance can only be found, however, while respecting individual freedom and protecting the rights of every person, and most of all the right to safety, including the right to go to a stadium and watch sport in peace.
Mr President, I wish to congratulate the rapporteurs and especially Mr Belet, with whom I served on the Independent Review of European Football established by the Council last year.
Football has a number of problems. One of these is the linkage of wealth and sporting success and the concentration of both in the hands of an increasingly small number of clubs in almost every league across the whole of Europe. However, measures to counter this trend taken by the football authorities - such as the home-grown players scheme or the obligation to sell TV rights collectively with redistribution to all clubs - could risk being found to be incompatible with European law. I was alarmed to hear Commissioner Figeľ say that the Commission was still thinking about this and had not yet reached a decision. That is why we need the White Paper to recognise if not derogations then at least sympathetic interpretations of EU law that recognise the specificity of sport. That is why the contributions of Mr Titford and Mr Heaton-Harris are so misplaced: they are aimed at alarming the British tabloids. It is nonsense to say that this is a power grab by the European Union: it is a loosening of existing EU legal requirements that were initially drawn up for other purposes. That is what is needed. To portray it in the complete opposite way of what is intended is completely disingenuous.
. - (PL) Mr President, I would like to begin by congratulating both rapporteurs, but Ivo Beleta in particular, on the results of the work they have undertaken. The report that Mr Beleta prepared covers all the key elements of European soccer, ranging from its legal context, management, competition, the internal market and social issues, to combating criminal behaviour such as racism or doping, as well as combating corruption at football events.
On the face of it it appears to be an easy job, because football is a sport that arouses great passions. The fact that this House is not immune to these strong emotions can be seen in the number of amendments the rapporteur had to take in his stride. One of these proved particularly important, as it concerned the sale of the broadcasting rights to football matches. In earlier discussions I supported a collective system, which would guarantee the equitable distribution of the proceeds of broadcasting, and provide a better competitive balance and the rivalry that sport needs. Now, I declare my support for the oral amendment that has been proposed by the rapporteur.
As a member of the Committee on Employment and Social Affairs, I would also like to express my gratitude for the fact that the report included employment issues concerning the contracts signed by professional players with clubs, the legal regulation of football agents and the transactions they make and education and training for young footballers with guarantees that the best will find places in club teams.
I am convinced that football can provide the basis for development and self-fulfilment, which is why I am pleased by the points included in this report which talk about the need to support clubs that provide young people with the right conditions both for training and for learning.
Finally, I would like to point out that the field of sport, including soccer, has become an area where the free movement of workers is truly taking place across the whole European Union and I hope that this will also soon be the case in other sections of the European Union's labour market.
(ES) I too would like to thank the rapporteur, above all, for the spirit of cooperation he has shown in the drawing up of this report, a report on the future of professional football, which is not just important for football, since it deals with problems that have recently been increasing throughout the world of sport: violence at sports grounds, racist acts, doping, lack of financial transparency, etc.
I would like to focus on two issues: firstly, the increasing economic importance of football, which has led to an increase in the value of television rights. In my view, it is important that the report has taken up the concern about the system of income resulting from sales of those rights, which can cause a competitive imbalance amongst the different clubs, although I regret - and this is something that I believe is missing from the report - that account has not been taken of the fact that this income also depends on the club's impact on the worldwide audience, not just the national broadcasting market, nor that there is some redistribution of resources resulting from the sale of the broadcasting rights of national leagues amongst clubs.
Furthermore, I am pleased that the report takes account of the European Union's different national football associations, regardless of whether they are part of government sports structures or federations recognised by the Member States.
Finally, I hope that the Commission will take account of these suggestions from the European Parliament when drawing up its White Paper on sport.
(PT) Mr President, Commissioner, mirroring the right of every citizen to access to justice, pursuant to any of the constitutions of the Member States, Article 47 of the European Charter of Fundamental Rights enshrines that right for people whose rights and freedoms guaranteed under Union law have been violated.
The significance of these precepts is obvious: there is neither the jurisdiction nor any legal pact that can deprive anyone of their fundamental right to access to justice, although the exercise of those precepts can, in certain situations, be applied to what, in forensic terms, is known as a 'plea of lack of incompetence'. Nevertheless, such exceptions must be recognised by an independent and impartial court, previously established by law, as stated in the aforementioned Article 47, this being a vital prerequisite to the exercise of its own competence. For this reason, access to justice for a natural or legal person must never involve any form of disciplinary infringement.
The exercise of a right recognised by all constitutions and the European Charter must not result in an offence of any kind under the law. That being the case, the Belet report enshrines the correct principle that access to justice, even when not justified in sporting terms, must not be penalised by disciplinary measures. In this regard, I condemn FIFA's arbitrary decisions.
The vote on this principle will not only contribute towards making sport more transparent but will also strengthen the major principles on which the rule of law is based.
(IT) Mr President, ladies and gentlemen, I should like to thank the rapporteur, Mr Belet, for his contribution to the report on the future of professional football in Europe.
In my view, Europe is going through a period of particular uncertainty and is experiencing a stage of reflection. This can also be seen in a human dimension that is very important for European citizens, which is sport in general and football in particular, because of their educational function and the role they play in social and cultural integration and also in combating discrimination.
This integration process was caused in part by the positive effects produced by the Bosman ruling, which in 1995 set out to create freedom of movement for football players. In this context it should, however, be pointed out that professional football constitutes an economic activity recognised by Article 2 of the Treaty establishing the European Community.
On the financial level the integration referred to has not been fully implemented, partly because of distortions in competition on the football market, caused by differing tax systems in the various countries of the Union. Thus, in some countries taxation is advantageous, allowing their clubs to pay footballers quite a lot more than the payments that other clubs' budgets can withstand.
Finally, we should not neglect to highlight, again with regard to football, that the proposal for Community harmonisation in the allocation of television rights is not a real priority. This is because of the historical, cultural and above all market differences between the various European Union countries, as well as the conflict with the principle of subsidiarity as a basic principle that ought to be respected.
Mr President, five years ago in this Chamber I put forward the need for a European sports agency. I believe that today it is more necessary than ever.
Member of the Commission. Mr President, I thank both rapporteurs and all Members who took the floor, because many interesting points were raised. Tomorrow you will have to decide on the precise content of the report, but much of what you said can be used as input not only for further discussions but also for work in favour of football and sport and Europe as a Community.
One of the important points is, as Mr Belet said, to ask the relevant authorities to sit around the table and seek solutions. One of the messages is to work together. We have had close and regular dialogue for many years with bodies like UEFA and FIFA. The European Sport Review was discussed, as it continues to be now.
I mentioned at the end of my introductory remarks the very interesting event that took place recently in Manchester. I have heard the divided opinions of British colleagues. Football is synonymous with the UK. We can convey many messages about the importance of cooperation for the sake and good health of football.
In football, Europe is a superpower. I do not want to speak about geopolitics, but I have attended international debates where it has often been said, mainly by African countries, that this dominance damages international relations and the sport. The Africans have been very critical of the Europeans. We should respond with clarity and credibility.
There is a professional but also an amateur element. This is a very important pyramid for football and sport, where both elements and the pyramid as a whole are important. Money is not the most important thing, because, if it were, then the whole pyramid would be turned upside down and that would be detrimental.
For example, last year we agreed with FIFA to support African engagement, via children's football, to promote sport and integration. This is part of the preparations for the Football World Cup in South Africa in 2010.
Two weeks ago, we met with sports ministers in Stuttgart. There were two negative topics in the debate: violence and doping. These issues were also mentioned in your report. The ministers agreed to continue work on the establishment of a European network of anti-doping agencies, which is one of the contributions to ensuring the transparency and credibility of our actions. Violence was also discussed. We will organise a conference on sport and hooliganism in November with the Council of Europe and the European Parliament.
We also spoke about the economy and sport and social inclusion via sport. For example, we agreed to produce more specific and more reliable data on the economics of sport to see how it contributes to the job market and growth in our countries. This is very important.
The remaining points for the Commission and in the coming White Paper on sport are the following key words, which are a kind of mosaic for our relations in sport: specificity, subsidiarity, autonomy and, of course, diversity - which is so visible and important in not only culture but also sport, transparency, rules-based activities and relations. However, all that must be implemented within the EU legal framework, not outside, which you firmly support.
In conclusion, we are now in the process of consultation on the White Paper. As I have said, once these reports are adopted tomorrow, they will help in this preparatory work. We have now received 670 contributions and more than 200 of these are collective, i.e. on behalf of associations and federations. Therefore, we need work together to get it right for the sake and credibility of Europe, which also has broader international responsibility in sport.
Europe is a cradle of many disciplines, including football and the Olympic ideal and ideas, and we have to promote the values of these traditions and activities in a larger area of European cooperation and internationally.
I should like to thank all Members of the European Parliament.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - (IT) Football is deeply rooted in European identity and culture. Particularly, but not exclusively, for young people, it constitutes a vital instrument of social cohesion, informal education and economic and regional development. Recently, however, legal scandals, rigged championships, violence, racism, multi-million transfer fees and the way financial interests have prevailed over sportsmanship have only served to divert football from its original spirit and to alienate people from football.
It is therefore important for the EU to act to clean up a sector in which we are world leaders. As well as being a form of cultural expression, this sector can also continue to be a source of economic growth, jobs and social cohesion. I therefore hope that football, and sport in general, will in future receive the assistance needed to regulate the many interests at play. Above all, I hope that by supporting activities, meetings and events at local and European levels (and particularly by promoting access for young people, including disadvantaged youth), it will be possible to develop and protect the smaller sports and clubs that, throughout Europe, are an important tool for the civic education of our citizens.
in writing. - (IT) I would like to express my appreciation for and agreement with the work accomplished by the rapporteur. The issue of football, and sport in general, is an expression of a team spirit and a playing culture typical of western civilisation. I therefore believe that the right approach lies not in laying down new laws but in pushing the world of football towards forms of self-regulation that can encompass all those directly concerned - all participants, including football supporters.
Legal certainty should be sought by means of guidelines guaranteeing cooperation and solidarity among all stakeholders in sporting events. I would particularly like to emphasise the need to encourage education of young people, the application of severe disciplinary measures to combat violence in stadiums and racism, the involvement of supporters in the management of football, the identification of a transparent system for the control of costs, fair competition between the clubs, and insurance protection for players.
For all these reasons, the adoption by the European Commission of the White Paper on the role of sport in Europe is eagerly awaited, and the drafting of an action plan for European sport in general and football in particular would be extremely welcome.
, in writing. - Due to the increased occurrence of relatively important incidents within the framework of football matches, one can only welcome the Austrian initiative to amend the regulation concerning security in connection with football matches. The assessment of the international police cooperation following the European Championships in 2004 highlighted clearly that it is necessary to increase the international information sharing on risk supporters. However, it is important that, as stressed by our rapporteur Giusto Catania, the exchange of personal data should made in accordance with the domestic and international laws applicable and should not be used for other purposes. Due to the constantly growing number of supporters travelling to matches abroad, strengthened cooperation between the national football information points and a genuine international dimension is required. By preventing and controlling violence and disturbances in connection with football matches, through international exchange of information allowing every Member State to make efficient risk assessments, the aim should be to help reaffirm the moral and educational values of football and even sport in general.
Ivo Belet's report on the future of professional football in Europe is a very important position statement. It is clear to all of us that football plays a variety of roles in Europe, and that it has a considerable social and cultural function; this popular game makes it possible for people to meet and get to know each other's views, and it also promotes social participation.
Racism and xenophobia are social problems that are being expressed ever more strongly not only in our daily lives but in the world of football as well. From week to week, we have been able to witness firsthand serious racist incidents at football matches, and, in Central and Eastern Europe, intensifying anti-Roma sentiments. This sport, which enjoys exceptional popularity, is today closely associated with hooliganism and racist-motivated hate speech.
Racism and xenophobia are widely present in football stadiums. In Central and Eastern Europe, the pitches resound with anti-Roma outbursts, regardless of whether a team with Roma supporters and patrons is playing
The popularity of the game must make for opportunities for the struggle against racism, for raising awareness and setting an example. The European Commission and the governments of the Member States must take part, along with the football clubs, in the struggle against the racial hatred manifested on sports pitches. More serious sanctions than what we have seen hitherto must be imposed for any racist-motivated incident in football; furthermore, it is indispensable that both UEFA and the national leagues apply the disciplinary rules in a strict and systematic manner.